TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 22, 2016



                                      NO. 03-16-00019-CV


               Empower Texans, Inc. and Michael Quinn Sullivan, Appellants

                                                 v.

The State of Texas Ethics Commission; Natalia Luna Ashley, in her Capacity as Executive
 Director of the Texas Ethics Commission; Tom Ramsay, Individually and in his Capacity
  as Commissioner; Steven P. Wolens, Individually and in his Capacity as Commissioner;
    Hugh C. Akin, Individually and in his Capacity as Commissioner; James T. Clancy,
Individually and in his Capacity as Commissioner; Wilhelmina R. Delco, Individually and
 in her Capacity as Commissioner; Mary K. Kennedy, Individually and in her Capacity as
Commissioner; Chad M. Craycraft, Individually and in his Capacity as Commissioner; and
   Charles G. Untermeyer, Individually and in his Capacity as Commissioner, Appellees




       APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory order signed by the trial court on December 29, 2015.

The Court has concluded that it lacks jurisdiction over the appeal. Therefore, the Court dismisses

the appeal for want of jurisdiction. Appellants shall pay all costs relating to this appeal, both in

this Court and the court below.